Citation Nr: 1141294	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-45 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his October 2009 substantive appeal, the Veteran requested a local hearing before a Decision Review Officer at the RO.

In September 2010, the Veteran was afforded an informal conference with a Decision Review Officer at the RO.  On that same date, his representative submitted a written statement affirming that the Veteran agreed to withdraw his request for a local hearing in lieu of a VA examination.

In a July 2011 statement, the Veteran again requested a local hearing before a Decision Review Officer at the RO.  He stated that if this type of hearing is no longer held at the RO, then he will vie for a Board hearing.

The Veteran must be scheduled for a hearing before a Decision Review Officer at the RO.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Decision Review Officer at the RO.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

